 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 1 of 55 Page ID #:1



 1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
     jakro@kslaw.com
 2   KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
 3   Los Angeles, CA 90071
     Telephone: 213-443-4355
 4   Facsimile: 213-443-4310
 5   CHRISTOPHER C. CAMPBELL (pro hac vice to be filed)
     ccampbell@kslaw.com
 6   KING & SPALDING LLP
     1700 Pennsylvania Avenue, NW, Suite 200
 7   Washington, DC 20006-4707
     Telephone: 202-626-5578
 8   Facsimile: 202-626-3737
 9   BRITTON F. DAVIS (pro hac vice to be filed)
     bfdavis@kslaw.com
10   ANGELA C. TARASI (pro hac vice to be filed)
     atarasi@kslaw.com
11   MIKAELA STONE (pro hac vice to be filed)
     mikaela.stone@kslaw.com
12   KING & SPALDING LLP
     1515 Wynkoop St., Suite 800
13   Denver, CO 80202
     Telephone: 720-535-2300
14   Facsimile: 720-535-2400
15   Attorneys for Plaintiff OPEN TEXT CORPORATION
16
17                        UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19                               SOUTHERN DIVISION
20   OPEN TEXT CORPORATION,
                                             Case No.
21               Plaintiff,
22                                           COMPLAINT FOR PATENT
           v.                                INFRINGEMENT
23
24   HYLAND SOFTWARE, INC.,                  JURY TRIAL DEMANDED
25               Defendant.
26
27
28

                              COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 2 of 55 Page ID #:2



 1         Plaintiff Open Text Corporation (“OpenText Corporation”) alleges against
 2   Defendant Hyland Software, Inc. (“Hyland” or “Defendant”) as follows:
 3         1.     OpenText Corporation provides information management solutions that
 4   allow companies to organize and manage content, operate more efficiently, increase
 5   engagement with customers, collaborate with business partners, and address regulatory
 6   and business requirements.
 7         2.     OpenText Corporation provides such solutions by distributing software
 8   products and providing customer support and professional services through a number
 9   of subsidiaries, including Open Text, Inc., which sells OpenText software and services
10   in the United States.
11         3.     The OpenText family of companies (collectively “OpenText”) has
12   approximately 15,000 employees, more than 74,000 customers, and over $3.11 billion
13   in annual revenues. OpenText invested approximately $1 billion on research and
14   development over the three years ending June 30, 2020.
15         4.     OpenText is a leading provider of Enterprise Content Management
16   (“ECM”) products, which refer to a variety of solutions for managing business content.
17   One such solution provides a repository for electronic documents (such as those created
18   via Microsoft Office, Computer-Aided Design, or Portable Document Format) and
19   allows for functions such as organization, display, classification, access and version
20   control, event auditing, rendition, and search. ECM also includes software tools and
21   services for collaboration, records and email management, and archiving.
22         5.     OpenText’s ECM provides the foundation for its offerings in a broader
23   market category known as Enterprise Information Management (“EIM”). EIM
24   encompasses capabilities such as Business Process Management (“BPM”), Customer
25   Experience Management (“CEM”), Information Exchange (“IE”), and Discovery.
26   OpenText offers a range of software products and services in each of these areas,
27   including Documentum. OpenText’s technologies have become critical to organizations
28   looking for efficient content management options.
                                                1
                               COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 3 of 55 Page ID #:3



 1         6.     Gartner’s Magic Quadrant report for 2019, published October 30, 2019,
 2   named OpenText a “Leader” in Content Services Platforms. And Gartner’s 2019 Market
 3   Share Analysis, published July 24, 2020, ranked OpenText one of the “Top Five
 4   Content Services Providers, Worldwide” in 2019; in particular, OpenText was ranked
 5   first for “Content Services Platforms.”
 6         7.     OpenText currently maintains three offices in the State of California, one
 7   of which is located in this judicial district, including the Pasadena office at 1055 E.
 8   Colorado Blvd., Pasadena, California 91106-2375. Over 187 employees work in
 9   OpenText’s Pasadena office, including employees in engineering, marketing, strategic
10   development, and public relations.
11         8.     OpenText tracks its business through four revenue streams: license,
12   customer support, cloud services, and professional services. OpenText receives license
13   revenue from its software products; customer support revenue from renewable support
14   and maintenance OpenText provides to customers who have purchased its products;
15   cloud services revenue from certain “managed hosting” services arrangements; and
16   professional services revenue from consulting fees OpenText collects for providing
17   implementation, training, and integration services related to OpenText’s product
18   offerings.
19         9.     Hyland Software, Inc. provides an EIM platform called OnBase, in the
20   form of content management services which can be accessed by computers or mobile
21   devices.
22         10.    Hyland’s OnBase platform includes, without limitation, capabilities for
23   ECM, case management, BPM, records management, records capture (e.g., Brainware),
24   enterprise search, and Enterprise file sync and share (EFSS).
25         11.    Hyland competes directly with OpenText in the ECM and EIM markets by
26   its manufacture, use, sale, and offer for sale of Hyland’s OnBase platform and integrated
27   applications, which infringe OpenText’s intellectual property rights.
28
                                                 2
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 4 of 55 Page ID #:4



 1         12.    OpenText brings this lawsuit to protect its intellectual property
 2   investments and to hold Hyland accountable for its infringement. As a result of
 3   Hyland’s unlawful competition in this judicial district and elsewhere in the United
 4   States, OpenText has lost sales and profits and suffered irreparable harm, including lost
 5   market share and goodwill.
 6                                 NATURE OF THE CASE
 7         13.    Plaintiff brings claims under the patent laws of the United States,
 8   35 U.S.C. § 1, et seq., for the infringement of United States Patent No. 7,627,726; No.
 9   7,370,059; No. 8,712,980, No. 8,724,907 (collectively, the “Patents-in-Suit”).
10                                      THE PARTIES
11         14.    Plaintiff OpenText Corporation, is a Canadian corporation with its
12   principal place of business at 275 Frank Tompa Drive, Waterloo, Ontario, Canada.
13         15.    Defendant Hyland Software, Inc. is a corporation with its global
14   headquarters at 28500 Clemens Road, Westlake, Ohio 44145, with multiple other
15   offices within the U.S. and elsewhere, including an office in this District in Irvine
16   California, at 2355 Main Street, Suite 100, Irvine, CA 92614.
17                                JURISDICTION & VENUE
18         16.    This action arises under the Patent Laws of the United States, 35 U.S.C.
19   § 1, et seq. The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
20   1338(a).
21         17.    This Court has personal jurisdiction over Hyland because it regularly
22   conducts business in the State of California and in this district, including operating
23   systems and/or providing services in California and in this district that infringe one or
24   more claims of the Patents-in-Suit in this forum. Hyland has, either directly or through
25   intermediaries, purposefully and voluntarily placed its infringing product and/or
26   services into the stream of commerce with the intention and expectation that they will
27   be purchased and used by customers in this District, as detailed below.
28
                                                 3
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 5 of 55 Page ID #:5



 1          18.    Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)
 2   and (c) and 28 U.S.C. § 1400(b) because, upon information and belief, Hyland regularly
 3   conducts business within this District, has a regular and established place of business in
 4   this District, and has committed acts of infringement within this District. In addition,
 5   on information and belief, as a foreign corporation with sufficient contacts with this
 6   District, venue is proper against Hyland in this District.
 7          19.    Hyland Software, Inc. is a registered business in California. (Exhibit 1.)
 8          20.    On information and belief, Hyland has a regular and established place of
 9   business at 2355 Main Street, Suite 100, Irvine, California 92614. (Exhibit 2.)
10          21.    On information and belief, Hyland has employees in this district, including
11   at least 60 employees at Hyland’s Irvine, California location.
12          22.    Hyland sells and/or offers for sale its infringing EIM through its websites
13   - https://www.hyland.com/en/platform/product-suite and https://www.onbase.com/en -
14   which may be accessed by customers within this district.
15          23.    On information and belief, Hyland sells and/or offers for sale infringing
16   EIM to customers located in this district, including, for example, California State
17   Polytechnic University, Pomona, located at 3801 West Temple Ave., Pomona,
18   California 91768 (Exhibit 3; Exhibit 4.)
19          24.    As further detailed below, Hyland’s use, provision of, offer for sale, sales,
20   and advertising of its EIM platform within this judicial district infringe the Patents-in-
21   Suit. Hyland’s customers infringe the Patents-in-Suit by using Hyland’s EIM platform
22   within this judicial district.
23          25.    Because Hyland actively targets customers served by OpenText and the
24   OpenText office in Pasadena, California, Hyland’s infringement adversely impacts the
25   over 187 OpenText employees who live and work in and around this judicial district.
26   //
27   //
28   //
                                                  4
                                  COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 6 of 55 Page ID #:6



 1                                 THE PATENTS-IN-SUIT
 2                                 U.S. Patent No. 7,627,726
 3         26.    U.S. Patent No. 7,627,726 (“the ’726 patent”), entitled “Systems and
 4   Methods for Managing Content Having A Retention Period on a Content Addressable
 5   Storage System,” was duly and legally issued on December 1, 2009. A true and correct
 6   copy of the ’726 patent is attached as Exhibit A.
 7         27.    The ’726 patent is generally directed to an improvement to the operation
 8   of computer data storage systems and methods for storing content and its associated
 9   metadata in accordance with a retention policy. The ’726 patent discloses and
10   specifically claims inventive and patentable subject matter that represents significant
11   improvements over conventional ECMs that were available at the time of filing of the
12   ’726 patent and are more than just generic apparatus or software components
13   performing conventional activities.
14         28.    “Enterprise content exists in many forms, such as text documents,
15   spreadsheets, images, e-mail messages, and fixed content such as schematics, records,
16   and scanned images.” (’726 patent, 1:20-22.) At the time of filing of the ’726 patent,
17   compliance regulations and the need to access and supply files and records in electronic
18   form using ECM systems motivated many companies to use “content management
19   systems which employ storage servers for storing and archiving content.” (’726 patent,
20   1:36-39.) “These content management systems allow for much more flexibility than
21   traditional localized storage,” allowing for relationships between content to be
22   established, publication of content through multiple channels, or remote access of
23   content. (’726 patent, 1:39-47.) But these multiple storage server systems had
24   downsides as a function of their distributed nature. For example, these systems were
25   more vulnerable to employees or hackers stealing and/or destroying content, located
26   using the file path. (’726 patent, 1:48-55.) As a solution, some systems chose to store
27   content on write once, read many (“WORM”) devices, in order to prevent easy
28   destruction of the content by employees or hackers. (’726 patent, 1:48-57.) When using
                                                5
                               COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 7 of 55 Page ID #:7



 1   this type of storage, however, “if it is no longer necessary to store content, the only way
 2   to destroy the content is to literally break the optical platter that is typically used for
 3   WORM storage.” (’726 patent, 1:57-60.) Prior art to the ’726 patent thus proposed the
 4   use of content addressable storage, in which the system relies on a content address for
 5   describing the physical location of the content, instead of file paths. (’726 patent, 1:61-
 6   65.) The content address identified not only where the content was stored, but also other
 7   properties of the content called metadata, such as the content name, date created, date
 8   last accessed, author, permissions, etc. (’726 patent, 2:1-6.) “By storing the metadata
 9   along with the content, it is easy to verify the content, and determine other properties of
10   the content simply by accessing the metadata.” (’726 patent, 2:11-14.) A persistent
11   disadvantage of these prior art ECM systems, however, “is that there [was] no method
12   for managing the retention of the content or metadata,” that could be enforced by the
13   system itself and thus preventing employees or hackers from circumventing it. (’726
14   patent, 2:18-22.)
15         29.    The ’726 patent’s claimed system/method for storing content having a
16   retention period solves this content management problem by reciting specific and
17   significant improvements over the conventional ECM method/system, such as, for
18   example, allowing an administrator to set certain properties, or metadata, of the
19   content—including a retention policy—which will persist with the content when it is
20   stored. (’726 patent, 2:23-27.) This retention policy defines a point in time after which
21   the content and all associated metadata may be deleted from the storage system, which
22   can then be enforced by the system itself. (’726 patent, 2:30-33.) The ’726 patent also
23   provides methods for enforcing which storage system is used based on the object type,
24   such that documents of certain types can be directed to certain data storage facilities.
25   (’726 patent, 5:11-17.) This is important for compliance purposes as, in many cases,
26   certain types of data must be stored within certain jurisdictions, while others do not, and
27   many distributed storage systems have distributed storage policies that can cross
28   borders and jurisdictional boundaries. Without these protections enforceable by the
                                                  6
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 8 of 55 Page ID #:8



 1   system, documents could be stolen, destroyed, or stored in improper locations that
 2   violate data governance regulations.
 3         30.    The ’726 patent’s claimed method is achieved by using a “storage object”
 4   and “plugin library” configured to pass the user-defined metadata, including the
 5   retention period, and the content to the storage system. (’726 patent, 2:35-38.) “The
 6   storage object and plugin library are configured to interface with a particular type of
 7   storage system, such that when a content management server identifies a storage object
 8   associated with a particular storage system, it loads the appropriate plugin library for
 9   passing the content and metadata to the particular storage system.” (’726 patent, 2:38-
10   42.) Each claim of the ’726 patent is directed to these specific improvements in the
11   capabilities of ECM systems and not to an abstract process that merely invokes these
12   devices as tools.
13         31.    Given the state of the art at the time of filing of the ’726 patent, the claim
14   limitations of the ’726 patent, both individually and as an ordered combination, were
15   not conventional, well understood, or routine. The ’726 patent discloses, among other
16   things, an unconventional technological solution to an issue arising specifically in the
17   context of ECM systems using distributed server and storage system architectures. The
18   solution implemented by the ’726 patent provides a specific and substantial
19   improvement over prior ECM systems, including by introducing novel elements
20   combined in an unconventional manner directed to improving the function and working
21   of ECM systems such as the claimed “creating a content object for the content . . .
22   defining object properties for the content . . . wherein: . . . the content management
23   server transmits the content and object properties to the selected storage system through
24   the determined plugin, wherein the determined plugin comprises specific application
25   program interfaces to the selected storage system, configured to allow the object
26   properties to be set including the retention period to be defined.” (’726 patent, cl. 1.) As
27   discussed above, these claimed elements and their combination were not present in the
28   prior art, and represent unconventional and concrete improvements over the prior art.
                                                  7
                                 COMPLAINT FOR PATENT INFRINGEMENT
 Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 9 of 55 Page ID #:9



 1         32.    Consistent with the problem identified by the ’726 patent being rooted in
 2   ECM systems and associated multiple distributed storage systems, the ’726 patent’s
 3   solutions are also rooted in the same technology that cannot be performed with pen and
 4   paper or in the human mind. This technical context is reflected in the ’726 patent’s
 5   claims, as described above. A person having ordinary skill in the art at the time of the
 6   invention of the ’726 patent would not have understood that the invention could or
 7   would be performed solely in the human mind or using pen and paper. Using pen and
 8   paper would ignore the stated purpose of the ’726 patent and the problem the patented
 9   technology was specifically designed to address—allowing the ECM system with
10   distributed storage, servers, and access to enforce regulatory controls on the data within
11   its systems. Doing so would also run counter to the inventors’ detailed description of
12   the inventions, and the language of the claims, and be a practical impossibility.
13                                  U.S. Patent No. 7,370,059
14         33.    U.S. Patent No. 7,370,059 (“the ’059 patent”), entitled “Model of
15   Documents and Method for Automatically Classifying a Document,” was duly and
16   legally issued on May 6, 2008. A true and correct copy of the ’059 patent is attached as
17   Exhibit B.
18         34.    The ’059 patent is generally directed to a system and method for creating
19   a model of documents representing a class of documents. The ’059 patent discloses and
20   specifically claims inventive and patentable subject matter that represents significant
21   improvements over conventional EIM platforms that were available at the time of filing
22   of the ’059 patent and is more than just generic apparatus or software components
23   performing conventional activities.
24         35.    At the time of the filing of the Patents-in-Suit, “enterprise content exist[ed]
25   in many forms, such as text documents, spreadsheets, images, e-mail messages, and
26   fixed content such as schematics, records, and scanned images.” (’726 patent, 1:20-22.)
27   Documents were digitalized into “document images” by a variety of means for storage
28   in an enterprise content management system. (See ’059 patent, 1:7-10.) “In various
                                                  8
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 10 of 55 Page ID #:10



 1   applications, it is desirable to classify documents by their type, e.g., business letters,
 2   invoice, fax cover sheet, and by their origin, e.g., customer, subscriber, etc.” (’059
 3   patent, 1:11-13.) A “class” refers to “a set of documents of a given type,” in which each
 4   document may include a similar structure or content. (’059 patent, 1:15-19.) The prior
 5   art included a variety of automatic classification techniques. For example, one method
 6   included applying a pattern or optical character recognition (OCR) to a portion or all of
 7   the document to segment the document into blocks of data. (’059 patent, 1:23-26.) A
 8   vector of characteristics is created to represent the segment or document and a
 9   classification algorithm is then applied to the vector to determine in which class the
10   document belongs. (’059 patent, 1:26-30.) Other methods “perform document
11   classification further to a learning step” in which a model is created to represent a class
12   of documents. (’059 patent, 1:35-39.) But “[s]uch models of documents are commonly
13   created by an operator and such supervised operation is time consuming and expensive.”
14   (’059 patent, 1:39-41.) Furthermore, “automatic classification of document images
15   requires high processing capacity.” (’059 patent, 1:33-34.)
16         36.    The ’059 patent’s claimed system/method for automatically creating a
17   model of documents solves this problem by reciting specific and significant
18   improvements over the conventional content management method/system, such as
19   “determining at least one potential identifying tag within the first document, said
20   identifying tag being defined by at least a graphical content, a size and a location within
21   the first document,” “correlating the at least one potential identifying tag within the first
22   document with at least one potential identifying tag from a second document,” “and
23   creating a model of documents related to the first class, wherein the model includes the
24   at least one potential identifying tag.” (’059 patent, cl. 1.) For example, the specification
25   discloses construction of a model based on a “correlation” between identifying tags in
26   documents of the same class. (’059 patent, cl. 1.) The correlation is calculated based on
27   “pixel data” within the tags, which is inherently related to computer technology. (’059
28   patent, 5:21-30.) For example, an exemplary embodiment of the claimed invention
                                                   9
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 11 of 55 Page ID #:11



 1   calculates the correlation using a working window, which in turn is determined based
 2   on an “object to surface ratio.” (’059 patent, cl. 1.) The object to surface ratio is
 3   calculated also based on the pixel data within the tentative working window. (’059
 4   patent, 4:49-55.) The document model is based on, includes, or represents this
 5   correlation. (’059 patent, 6:11-17.)
 6         37.    The claims of the ’059 patent are directed to specific improvements in the
 7   capabilities of content management and content information systems and applications,
 8   not to an abstract process that merely invokes these devices as tools.
 9         38.    Given the state of the art at the time of filing of the ’059 patent, the claim
10   limitations of the ’059 patent, both individually and as an ordered combination, were
11   not conventional, well understood, or routine. For example, the claimed solution takes
12   advantage of the digital nature of the digitized documents and overcomes the challenges
13   in traditional methods, including high processing capacity requirements, high expense,
14   and excessive time requirements. The solution of the ’059 patent allows computers to
15   realize document classification with less processing capacity, less cost, and less time,
16   thereby improving the functionality of computers. (’059 patent, 6:53-57, 7:58-63.)
17         39.    The ’059 patent discloses, among other things, unconventional
18   technological solutions to issues arising specifically in the context of electronic
19   document processing and automated classification. The solution implemented by the
20   ’059 patent provides a specific and substantial improvements over prior content
21   management systems, including by introducing novel elements combined in an
22   unconventional manner directed to improving the function and working of electronic
23   devices such as—but not limited to--the claimed “correlating the at least one potential
24   identifying tag within the first document with at least one potential identifying tag from
25   a second document of the same first class" and “creating a model of documents related
26   to the first class, wherein the model includes the at least one potential identifying tag
27   within the first document having a correlation that is representative of the first class.”
28   (’059 patent, cl. 1.) As discussed above, these claimed elements and their combination
                                                 10
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 12 of 55 Page ID #:12



 1   were not present in the prior art, and represent unconventional and concrete
 2   improvements to the operation of ECM and EIM systems over the prior art.
 3         40.    Consistent with the problem identified by the ’059 patent being rooted in
 4   content management and information systems, the ’059 patent’s solutions are also
 5   rooted in the same technology that cannot be performed with pen and paper or in the
 6   human mind. This technical context is reflected in the ’059 patent’s claims, as described
 7   above.
 8         41.    A person having ordinary skill in the art at the time of the invention of the
 9   ’059 patent would not have understood that the invention could or would be performed
10   solely in the human mind or using pen and paper. Using pen and paper would ignore
11   the stated purpose of the ’059 patent and the problem the patented technology was
12   specifically designed to address. Doing so would also run counter to the inventors’
13   detailed description of the inventions, and the language of the claims, and be a practical
14   impossibility.
15                                  U.S. Patent No. 8,712,980
16         42.    U.S. Patent No. 8,712,980 (“the ’980 patent”), entitled “Consistent
17   Retention and Disposition of Managed Content and Associated Metadata,” was duly
18   and legally issued on April 29, 2014. A true and correct copy of the ’980 patent is
19   attached as Exhibit C.
20         43.    The ’980 patent is generally directed to a system and method for
21   consistently retaining and disposing of managed content and the associated metadata
22   alike. The ’980 patent discloses and specifically claims inventive and patentable subject
23   matter that represents significant improvements over conventional ECM systems that
24   were available at the time of filing of the ’980 patent and is more than just generic
25   apparatus or software components performing conventional activities.
26         44.    At the time of filing of the ’980 patent, and as discussed above,
27   applications or platforms, such as ECM systems, were being used to preserve and
28   dispose of files and records. (’980 patent, 1:17-24.) “[I]n a typical managed content
                                                 11
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 13 of 55 Page ID #:13



 1   system each item of stored content, e.g., each file or other file system object, etc., has
 2   associated with it metadata used to track, locate, control and manage access to, and/or
 3   provide one or more other content management functions with respect to the
 4   corresponding content item.” (’980 patent, 1:30-35.) As discussed above, in connection
 5   with the ’726 patent, an enterprise or other content owner may be required and/or may
 6   desire to enforce retention policies or other requirements to the underlying content item.
 7   (’980 patent, 1:35-40.) However, at the time of the filing of the ’980 patent, there was
 8   “a need for a way to ensure that items of content and their associated metadata are
 9   retained and disposed of in parallel.” (’980 patent, 1:41-43.)
10          45.    The ’980 patent’s claimed system/method for consistent retention and
11   disposition of managed content and associated metadata solves this problem by reciting
12   specific and significant improvements over the conventional content management
13   method/system, such as storing the content item in “a content store” and automatically
14   retaining the associated metadata “in parallel in accordance with the retention policy,
15   wherein the associated metadata is stored in a metadata store”; in other words, for
16   example, separating the metadata and its storage from the storage of the object it is
17   associated with. (’980 patent, cl. 1.) A dependent claim discloses configuring the
18   metadata into one or more of “a content object, a document object, and a retainer object”
19   to facilitate the selective application of a retention policy in parallel. (’980 patent, cl. 7,
20   FIGs. 5A-5D.) The claims of the ’980 patent are directed to these specific improvements
21   in the capabilities of content management systems and applications, not to an abstract
22   process that merely invokes these devices as tools.
23          46.    Given the state of the art at the time of filing of the ’980 patent, the claim
24   limitations of the ’980 patent, both individually and as an ordered combination, were
25   not conventional, well understood, or routine.
26          47.    The ’980 patent discloses, among other things, unconventional
27   technological solutions to an issue arising specifically in the context of managing
28   content and associated metadata governed by a retention policy in ECM systems.
                                                   12
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 14 of 55 Page ID #:14



 1         48.    The solution implemented by the ’980 patent provides a specific and
 2   substantial improvement over prior content management systems, including by
 3   introducing novel elements combined in an unconventional manner directed to
 4   improving the function and working of electronic devices such as the claimed “content
 5   [ ] stored in a content store; and automatically retaining the selected item of content and
 6   its associated metadata in parallel in accordance with the retention policy, wherein the
 7   associated metadata is stored in a metadata store . . . applying the retention policy both
 8   to the selected item of content and to its associated metadata.” (’980 patent, cl. 1.) As
 9   discussed above, these claimed elements and their combination were not present in the
10   prior art, and represent unconventional and concrete improvements over the prior art.
11         49.    Consistent with the problem identified by the ’980 patent being rooted in
12   content management systems, the ’980 patent’s solutions are also rooted in the same
13   technology that cannot be performed with pen and paper or in the human mind. This
14   technical context is reflected in the ’980 patent’s claims, as described above.
15         50.    A person having ordinary skill in the art at the time of the invention of the
16   ’980 patent would not have understood that the invention could or would be performed
17   solely in the human mind or using pen and paper. Using pen and paper would ignore
18   the stated purpose of the ’980 patent and the problem the patented technology was
19   specifically designed to address. Doing so would also run counter to the inventors’
20   detailed description of the inventions, and the language of the claims, and be a practical
21   impossibility.
22   //
23   //
24                                  U.S. Patent No. 8,724,907
25         51.    U.S. Patent No. 8,724,907 (“the ’907 patent”), entitled “Method and
26   System for Using OCR Data for Grouping and Classifying Documents,” was duly and
27   legally issued on May 13, 2014. A true and correct copy of the ’907 patent is attached
28   as Exhibit D.
                                                 13
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 15 of 55 Page ID #:15



 1          52.   The ’907 patent is generally directed to a system and method for using
 2   optical character recognition (OCR) data for identifying word pairs in documents to be
 3   classified. The ’907 patent discloses and specifically claims inventive and patentable
 4   subject matter that represents significant improvements over conventional EIM
 5   platforms that were available at the time of filing of the ’907 patent and is more than
 6   just generic apparatus or software components performing conventional activities.
 7          53.   At the time of the filing of the Patents-in-Suit, “enterprise content exist[ed]
 8   in many forms, such as text documents, spreadsheets, images, e-mail messages, and
 9   fixed content such as schematics, records, and scanned images.” (’726 patent, 1:20-22.)
10   “Transforming the information into intelligent content can feed enterprise applications
11   such as enterprise content management, enterprise resource planning, customer
12   relationship management, and other information systems.” (’907 patent, 1:20-24.) “In
13   various applications, it is desirable to classify documents by their type, e.g., business
14   letters, invoice, fax cover sheet, and by their origin, e.g., customer, subscriber, etc.”
15   (’059 patent, 1:11-13; ’907 patent, 1:19-20.) “A key to utilizing information
16   successfully is the ability to efficiently capture and manage large volumes of
17   information from disparate sources.” (’907 patent, 1:17-19.) But “[i]t can be very
18   difficult to group and classify paper documents that have been scanned because of
19   optical character recognition (OCR) errors, differences in text, differences in graphics,
20   noise, stray marks, rotations, skewing, handwriting, and so forth.” (’907 patent, 1:25-
21   29.) Due to the “sheer volume and complexity alone, it can thwart productivity, waste
22   time and resources, and strain the IT infrastructure that supports it.” (’907 patent, 1:14-
23   16.)
24          54.   The ’907 patent’s claimed system/method for using OCR data to pair
25   keywords in documents to be classified solves these problems by reciting specific and
26   significant improvements over the conventional content management method/system,
27   by comparing “a first area value” associated with keywords in a template and “a second
28   area value” associated with keywords in the digitized document. (’907 patent, cl. 1.)
                                                 14
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 16 of 55 Page ID #:16



 1   For example, the specification discloses area values that are inherently computer-related
 2   because they can be quantified by the number of digital pixels related to the keywords.
 3   The specification explains that the “spatial relations of the template keywords. . . are
 4   compared with the spatial relations of corresponding words in the document” to be
 5   classified. (’907 patent, Abstract.)
 6         55.    As another example, an exemplary embodiment of the claimed invention
 7   realizes the determination of word pairs in digitized documents by calculating and
 8   comparing the Levenshtein distances between a keyword from the template and a
 9   keyword from the digitized document. (’907 patent, cl. 7.)
10         56.    The claims of the ’907 patent are directed to specific improvements in the
11   capabilities of content management and content information systems and applications,
12   not to an abstract process that merely invokes these devices as tools.
13         57.    Given the state of the art at the time of filing of the ’907 patent, the claim
14   limitations of the ’907 patent, both individually and as an ordered combination, were
15   not conventional, well understood, or routine. For example, the claimed solutions take
16   advantage of the digital nature of the digitized documents to realize more efficient
17   document classification by analyzing area values underlying keywords in the digitized
18   documents, rather than comparing the content of the keywords, thereby improving the
19   functionality of computers.
20         58.    The ’907 patent discloses, among other things, unconventional
21   technological solutions to issues arising specifically in the context of digital document
22   classification and management. The solution implemented by the ’907 patent provides
23   a specific and substantial improvements over prior document classification, including
24   by introducing novel elements combined in an unconventional manner directed to
25   improving the function and working of electronic devices such as the claimed
26   comparison of “the first and second area values” and “determin[ing] that a difference
27   between the first and second area values is below a threshold value.” (’907 patent, cl.
28   1.) As discussed above, these claimed elements and their combination were not present
                                                 15
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 17 of 55 Page ID #:17



 1   in the prior art, and represent unconventional and concrete improvements to the
 2   operation of ECM and EIM systems over the prior art.
 3         59.    Consistent with the problem identified by the ’907 patent being rooted in
 4   content management and information systems, the ’907 patent’s solutions are also
 5   rooted in the same technology that cannot be performed with pen and paper or in the
 6   human mind. This technical context is reflected in the ’907 patent’s claims, as described
 7   above.
 8         60.    A person having ordinary skill in the art at the time of the invention of the
 9   ’907 patent would not have understood that the invention could or would be performed
10   solely in the human mind or using pen and paper. Using pen and paper would ignore
11   the stated purpose of the ’907 patent and the problem the patented technology was
12   specifically designed to address. Doing so would also run counter to the inventors’
13   detailed description of the inventions, and the language of the claims, and be a practical
14   impossibility.
15         61.    Open Text Corporation is the holder of all right, title, and interest in the
16   ’726, ’059, ’980, and ’907 patents (collectively, the “Patents-in-Suit”), including all
17   rights to collect damages throughout the period of Defendant’s infringing acts, all rights
18   to prevent others from making, having made, using, offering for sale, or selling products
19   or services covered by such patents, and all rights to enforce the Patents-in-Suit.
20                                         Documentum
21         62.    The ’726 and ’980 patents cover aspects of OpenText’s ECM software,
22   including features of Documentum. OpenText marks its products with the Patents-in-
23   Suit. (Exhibit 5.) Documentum, which was owned by EMC around the time of the
24   priority date of the Patents-in-Suit (Exhibit 6), received numerous accolades relating to
25   metadata, data storage, and compliance features covered by certain of the Patents-in-
26   Suit, further supporting that the Patents-in-Suit implement unconventional
27   technological solutions to issues arising specifically in the context of electronic content
28   management applications and systems. For example, “EMC Documentum ECI Services
                                                 16
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 18 of 55 Page ID #:18



 1   addresses the most time-consuming problems that employees face each day finding,
 2   gathering, and sharing needed information, when it is stored in multiple formats,
 3   locations, and languages. . . . Documentum ECI Services can significantly boost
 4   employee productivity by streamlining lengthy research and delivering information in
 5   a consistent, organized format, making it a powerful tool for global information
 6   discovery and knowledge sharing.” (Exhibit 7.) “The Documentum platform provided
 7   built-in security, versioning, workflow and lifecycle management, from creation to
 8   archiving, of all types of unstructured content across the enterprise.” (Exhibit 8.) Using
 9   the Documentum ECM platform, with content archiving and retrieval solutions,
10   “organisations can capture, manage, store, archive and ultimately dispose of all types
11   of content . . . while making it readily available, secure and re-usable.” (Exhibit 9.)
12   “Global firms rely on Documentum, EMC for solutions that enable compliance.”
13   (Exhibit 9.)
14                                           Captiva
15         63.      The ’059 and ’907 patents cover aspects of OpenText’s ECM software,
16   including features of its Intelligent Capture, formerly OpenText Captiva. OpenText
17   marks its products with the Patents-in-Suit. (Exhibit 5.) Captiva, which was owned by
18   EMC around the time of the priority date of the Patents-in-Suit, received numerous
19   accolades relating to data capture covered by certain of the Patents-in-Suit, further
20   supporting that the Patents-in-Suit implement unconventional technological solutions
21   to issues arising specifically in the context of electronic content management
22   applications and systems. For example, “strong third party adoption” of Captiva by both
23   hardware manufacturers and software developers was reported in July 2012. (Exhibit
24   10; see, e.g., Exhibit 11; Exhibit 12.) Companies touted the fact that Captiva “eliminates
25   limitations such as browser compatibility and the need for plug-ins, thereby simplifying
26   the development process.” (Exhibit 12.) “The main value add of the toolkit is that it
27   reduces the cost of supporting distributed capture applications as it simplifies the
28   development process and supports a wide range of platforms.” (Exhibit 12.) “EMC
                                                 17
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 19 of 55 Page ID #:19



 1   Captiva [ ] established its leadership in document capture by providing both enterprise-
 2   class document capture solutions to customers and delivering capture technology for
 3   partners to extend. With the Captiva Cloud Toolkit, we are providing the best developer
 4   experience for adding distributed scanning capabilities to business applications.”
 5   (Exhibit 10.) Then Vice-President of Ricoh Americas Corporation reported that “with
 6   this new Captiva Cloud Toolkit we take a major next step. . . . In adding web-based
 7   scanning to Ricoh’s cloud-based document management service, DocumentMall, built
 8   on Documentum, we can offer substantial new value to our customers.” (Exhibit 10.)
 9                                 ACCUSED PRODUCTS
10         64.    Hyland’s OnBase Enterprise Information Management (EIM) Software
11   and Perceptive Content Management (ECM) Software (“the Accused Products”)
12   provide platforms for enterprises and their users to store, manage, capture, and access
13   content.
14         65.    The Accused Products include, without limitation, Hyland’s OnBase
15   platform and integrated applications, wherein OnBase may operate at least in hybrid,
16   cloud, on-premise, or mobile device environments.
17         66.    The Accused Products also include, without limitation, Hyland’s
18   Perceptive Content platform and integrated applications, wherein Perceptive Content
19   may operate at least in on-premise or mobile device environments.
20         67.    The Accused Products further include integrations for its EIM and ECM
21   software platforms, including, without limitation, Brainware data capture tools, such as
22   Hyland’s Advanced Capture.
23         68.    On information and belief, each of these implementations, whether
24   accessed via computer or mobile device, operate similarly for purposes of determining
25   infringement.
26                               FIRST CAUSE OF ACTION
27                      (INFRINGEMENT OF THE ’726 PATENT)
28
                                                18
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 20 of 55 Page ID #:20



 1         69.    OpenText realleges and incorporates by reference the allegations of the
 2   preceding paragraphs of this Complaint.
 3         70.    Hyland has infringed and continues to infringe one or more claims of the
 4   ’726 patent in violation of 35 U.S.C. § 271 in this judicial district and elsewhere in the
 5   United States and will continue to do so unless enjoined by this Court. Hyland directly
 6   infringes at least claim 1 of the ’726 patent by making, using, selling, and/or offering to
 7   sell at least the accused OnBase EIM platform and integrated applications.
 8         71.    For example, claim 1 of the ’726 patent recites:
 9                1. A method for storing content with retention management properties on
10         at least one of a plurality of storage systems, the method comprising:
11                creating a content object for the content;
12                defining an object type for the content object, the object type defining
13         how the content will be stored, and on which of the plurality of storage systems
14         the content will be stored;
15                defining object properties for the content;
16                transmitting the content object, including the content and the object
17         properties, to a content management server, wherein:
18                the content management server selects at least one storage system from
19         the plurality of storage systems on which to store the content object based on
20         the content object type;
21                the content management server associates the object properties, including
22         a retention period, with the content;
23                the content management server determines a plugin configured to
24         communicate with the selected storage system;
25                the content management server transmits the content and object
26         properties to the selected storage system through the determined plugin,
27         wherein the determined plugin comprises specific application program
28         interfaces to the selected storage system, configured to allow the object
                                                   19
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 21 of 55 Page ID #:21



 1         properties to be set including the retention period to be defined, such that they
 2         are stored on the selected storage system; and
 3                the content management server stores the object properties including the
 4         retention period in a relational database.
 5         72.    Hyland encourages customers to use its OnBase Software in a way that
 6   infringes each limitation of at least claim 1 of the ’726 patent at least by selling and
 7   offering to sell the infringing software, making its content services available on its
 8   website, providing applications that allow users to access those services, widely
 9   advertising those services, and providing technical support and instructions to users.
10         73.    To the extent the preamble is construed to be limiting, Hyland’s OnBase
11   software provides a method for storing documents (“content”) with retention
12   management properties. As documents enter OnBase, they are automatically organized
13   into a folder structure including one or more folders (“plurality of storage systems”) and
14   assigned unique retention requirements.
15
16
17
18
19
20
21
22
23
24
25
26                 l
27
28
                                                 20
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 22 of 55 Page ID #:22



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
     (See https://www.onbase.com/en/product/platform-capabilities/enterprise-content-
13   management/onbase-ecm-functionality/records-management)
14
15
16
17
18
19
20
21
     (See https://training.hyland.com/courses/P1710-Folders-and-File-Cabinets-Hands-On-Lab)
22
23          74.     Hyland’s OnBase software also offers a variety of file archiving and
24   storage solutions:
25
26
27
28
                                                       21
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 23 of 55 Page ID #:23



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
     (See https://www.onbase.com/en/product/platform-capabilities/enterprise-content-
15   management/onbase-ecm-functionality/records-management/file-storage-and-archiving)
16         75.    Hyland’s OnBase software provides a method creating a content object for
17   the content to be stored. When documents are imported into OnBase, they are
18   automatically declared as records.
19
20
21
22
23
24
25
26
27
28
                                                   22
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 24 of 55 Page ID #:24



 1   (See https://www.onbase.com/en/product/platform-capabilities/enterprise-content-
     management/onbase-ecm-functionality/records-management)
 2
 3          76.    Hyland’s OnBase software provides a method defining an object type for
 4   the content object, the object type defining how the content will be stored, and on which
 5   of the plurality of storage systems the content will be stored. For example, a user of
 6   OnBase Software can specify the “Document Type” out of a plurality of options when
 7   importing a document into the OnBase database. The selected Document Type can
 8   determine where the imported document is stored.
 9
10
11
12
13
14
15
16
     (See https://www.youtube.com/watch?v=9lXTgjAsiWc, at 0:36)
17
18
19
20
21
22
23
24
25   (See https://www.youtube.com/watch?v=9lXTgjAsiWc, at 0:46)
26
27
28
                                                     23
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 25 of 55 Page ID #:25



 1
 2
 3
 4
 5
 6
 7
 8
     (See https://www.youtube.com/watch?v=9lXTgjAsiWc, at 2:13)
 9
10          77.    Hyland’s OnBase software provides a method for defining object
11   properties for the content. For example, Hyland’s OnBase software can capture the
12   index information associated with an imported document. A user can also specify the
13   “File Type” and “Document Date” of an imported document.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     24
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 26 of 55 Page ID #:26



 1   (See https://blog.hyland.com/hyland-technology/getting-meta-about-metadata-connecting-content-
     to-business-transactions-part-1/)
 2
 3
 4
 5
 6
 7
 8
 9
10
     (See https://www.youtube.com/watch?v=9lXTgjAsiWc, at 0:46)
11
12           78.      Hyland’s OnBase software provides a method for transmitting the content
13   object, including the content and the object properties, to a content management server1.
14           79.      As described above, Hyland’s OnBase software selects at least one storage
15   system from the plurality of storage systems on which to store the content object based
16   on the content object type. For example, the imported document can be stored in a folder
17   corresponding to the Document Type provided by the user. 2
18           80.      Hyland’s OnBase software provides a method in which the OnBase server
19   associates the object properties, including a retention schedule, with the content file.
20   This association is demonstrated at least by the fact that, as documents enter OnBase,
21   they are automatically assigned unique retention requirements.3
22           81.      In addition, Hyland’s OnBase software can also support automatic
23   indexing that can then trigger retention rules.
24
25
26   1
       https://blog.hyland.com/hyland-technology/getting-meta-about-metadata-connecting-content-to-business-transactions-
     part-1/
27   2
       https://www.youtube.com/watch?v=9lXTgjAsiWc
     3
       https://www.onbase.com/en/product/platform-capabilities/enterprise-content-management/onbase-ecm-
28   functionality/records-management
                                                              25
                                        COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 27 of 55 Page ID #:27



 1
 2
 3
 4   (See https://www.hyland.com/-/media/Files/hyland/whitepaper/OnBase-aiim-turning-documents-
     into-data-whitepaper.pdf?la=en)
 5
 6          82.    Hyland’s OnBase server determines a plugin configured to communicate
 7   with the selected storage system. For example, Hyland’s OnBase software uses
 8   application add-ins and APIs to connect user’s “data and systems enterprise-wide.”
 9
10
11
12
13
14
15
16
17
18
19   (See https://www.hyland.com/en/platform/integrations)

20
21          83.    Hyland’s OnBase software also uses API to connect with different
22   archiving and storage solutions, such as Centera.
23
24
25
26
27
28
                                                    26
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 28 of 55 Page ID #:28



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     (Seehttps://www.ibm.com/services/weblectures/dlv/partnerworld/online/ltu28129/mod%207%20ibm
14   %20system%20storage%20archive%20and%20data%20retention%20systems%20v1.2.ppt)
15           84.     Hyland’s OnBase server transmits the content and object properties to the
16   selected storage system through the determined plugin, wherein the determined plugin
17   comprises specific application program interfaces to the selected storage system4.
18           85.     Hyland’s OnBase software is configured to allow the object properties to
19   be set, including the retention period to be defined, such that they are stored on the
20   selected storage system. 5
21           86.     Hyland’s OnBase software stores the object properties, including the
22   retention period, in a relational database:
23
24
25
26   4
       https://www.hyland.com/en/platform/integrations; see also https://www.youtube.com/watch?v=9lXTgjAsiWc and
     https://www.ibm.com/services/weblectures/dlv/partnerworld/online/ltu28129/mod%207%20ibm%20system%20storage
27   %20archive%20and%20data%20retention%20systems%20v1.2.ppt
     5
       https://www.onbase.com/en/product/platform-capabilities/enterprise-content-management/onbase-ecm-
28   functionality/records-management
                                                          27
                                      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 29 of 55 Page ID #:29



 1
 2
 3
 4
 5
 6
 7   (See https://www.keymarkinc.com/basic-onbase-database-maintenance-sql-server/)
 8
 9          87.    Each claim in the ’726 patent recites an independent invention. Neither
10   claim 1, described above, nor any other individual claim is representative of all claims
11   in the ’726 patent.
12          88.    Hyland been aware of the ’726 patent since at least the filing and/or service
13   of this Complaint. Further, OpenText marks its products with the ’726 patent.
14          89.    Hyland actively induced and is actively inducing infringement of at least
15   claim 1 of the ’726 patent with specific intent to induce infringement, and/or willful
16   blindness to the possibility that its acts induce infringement, in violation of 35 U.S.C.
17   § 271(b), by activities relating to selling, marketing, advertising, promotion, support,
18   and distribution of its OnBase platform in the United States.
19          90.    Hyland encourages, instructs, directs, and/or requires third parties—
20   including its partners, customers, and/or end users—to use the infringing OnBase
21   platform, as described above.
22          91.    Hyland’s partners, customers, and end users of its OnBase platform
23   directly infringe at least claim 1 of the ’726 patent, at least by using the accused OnBase
24   platform, as described above.
25          92.    For example, on information and belief, Hyland shares instructions,
26   guides, and manuals, including through its website, training programs, and/or YouTube,
27   which advertise and instruct third parties on how to use the OnBase platform in the
28   manner described above, including at least Hyland’s customers. On further information
                                                   28
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 30 of 55 Page ID #:30



 1   and belief, Hyland provides customer service or technical support to purchasers of the
 2   infringing OnBase platform, which directs and encourages customers to use the OnBase
 3   platform in an infringing manner.
 4         93.    For past infringement, OpenText has suffered damages, including lost
 5   profits, as a result of Defendant’s infringement of the ’726 patent. Defendant is therefore
 6   liable to OpenText under 35 U.S.C. § 284 for past damages in an amount that adequately
 7   compensates OpenText for Defendant’s infringement, but no less than a reasonable
 8   royalty.
 9         94.    For ongoing and future infringement, OpenText will continue to suffer
10   irreparable harm unless this Court preliminarily and permanently enjoins Defendant, its
11   agents, employees, representatives, and all others acting in concert with Defendant from
12   infringing the ’726 patent. In the alternative, OpenText is entitled to damages in lieu of
13   an injunction, in an amount consistent with the facts, for future infringement.
14   Defendant’s continued infringement, at least since it had notice of the ’726 patent, is
15   knowing and willful. Defendant will be an adjudicated infringer of a valid patent and,
16   thus, Defendant’s future infringement will be willful as a matter of law.
17         95.    Hyland’s infringement is without license or other authorization.
18         96.    This case is exceptional, entitling Plaintiff to enhanced damages under 35
19   U.S.C. § 284 and an award of attorneys’ fees and costs incurred in prosecuting this
20   action under 35 U.S.C. § 285.
21                              SECOND CAUSE OF ACTION
22                       (INFRINGEMENT OF THE ’059 PATENT)
23         97.    OpenText realleges and incorporates by reference the allegations of the
24   preceding paragraphs of this Complaint.
25         98.    Hyland has infringed and continues to infringe one or more claims of the
26   ’059 patent in violation of 35 U.S.C. § 271 in this judicial district and elsewhere in the
27   United States and will continue to do so unless enjoined by this Court. Hyland directly
28   infringes at least claim 1 of the ’059 patent by making, using, selling, and/or offering to
                                                 29
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 31 of 55 Page ID #:31



 1   sell at least the accused OnBase EIM platform and integrated applications, including at
 2   least its Brainware software.
 3         99.    For example, claim 1 of the ’059 patent recites:
 4                1. A method for automatically creating a model of documents
 5         representing a class of documents, the method comprising the steps of:
 6                a)   providing a plurality of documents separated into different classes
 7                     and selecting a first document from the plurality of documents, the
 8                     first document belonging to a first class;
 9                b)   determining at least one potential identifying tag within the first
10                     document, said identifying tag being defined by at least a graphical
11                     content, a size and a location within the first document
12                c)   correlating the at least one potential identifying tag within the first
13                     document with at least one potential identifying tag from a second
14                     document of the same first class as the first document, the second
15                     document selected from the plurality of documents; and
16                d)   creating a model of documents related to the first class, wherein the
17                     model includes the at least one potential identifying tag within the
18                     first document having a correlation that is representative of the first
19                     class.
20         100. Hyland encourages customers to use its Brainware software in a way that
21   infringes each limitation of at least claim 1 of the ’059 patent at least by selling and
22   offering to sell the infringing software, making its content services available on its
23   website, providing applications that allow users to access those services, widely
24   advertising those services, and providing technical support and instructions to users.
25         101. Hyland’s Brainware software provides a method for automatically creating
26   a model of documents representing a class of documents. For example, Hyland’s
27   Brainware includes Intelligent Document Classification service that can automatically
28   classify different classes of documents.
                                                 30
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 32 of 55 Page ID #:32



 1
 2
 3
 4
 5
 6
 7   (See https://www.hyland.com/-/media/Hyland/brainware/product-overview/brainware-intelligent-
     capture-product-overview-17.pdf?la=en)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   (See https://www.hyland.com/en/platform/product-suite/brainware/intelligent-document-
     classification)
25
26          102. 75.      In addition, Hyland’s Brainware can also be used to manage medical
27   records, where medical records are automatically classified based at least in part on
28   pattern recognition:
                                                    31
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 33 of 55 Page ID #:33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10   (See https://www.hyland.com/-/media/Hyland/hyland-healthcare/hc_whitepaper_medical-records-
11   classification.pdf)

12         103. Hyland’s Brainware software provides a method for providing a plurality
13   of documents separated into different classes and selecting a first document from the
14   plurality of documents and the first document belonging to a first class. For example,
15   Hyland’s Brainware generalizes and applies a classification model that is developed
16   based on a set of training documents in the same class.
17
18
19
20
21
22
23
24
25
26
27
28
                                                   32
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 34 of 55 Page ID #:34



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
     (See https://www.hyland.com/-/media/Hyland/brainware/product-overview/brainware-intelligent-
15   capture-product-overview-17.pdf?la=en)

16          104. Hyland’s Brainware software provides a method for determining at least
17   one potential identifying tag within the first document, and the identifying tag is defined
18   by at least a graphical content, a size and a location within the first document. For
19   example, Hyland’s Brainware software can classify documents based on word
20   occurrence, colors and space on a page as well as images:
21
22
23
24
25
26
27
28
                                                   33
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 35 of 55 Page ID #:35



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   (See https://www.hyland.com/-/media/new-brand/pdfs/brochure/product-overview-brainware.pdf)

12
13
14
15
16
17
18
19   (See https://www.hyland.com/-/media/Files/hyland/whitepaper/OnBase-aiim-turning-documents-
20   into-data-whitepaper.pdf?la=en)

21          105. Hyland’s Brainware software provides a method for correlating the at least
22   one potential identifying tag within the first document with at least one potential
23   identifying tag from a second document of the same first class as the first document.
24   For example, Hyland’s Brainware is capable of matching a document image with other
25   images to perform classification and understanding document variance by comparison.
26
27
28
                                                       34
                                    COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 36 of 55 Page ID #:36



 1
 2
 3
 4
 5
 6
 7
 8   (See https://www.hyland.com/-/media/Files/hyland/whitepaper/OnBase-aiim-turning-documents-
     into-data-whitepaper.pdf?la=en)
 9
10
11
12
13
14
15
16
17
18
19   (See https://www.hyland.com/-/media/Hyland/brainware/product-overview/brainware-intelligent-
     capture-product-overview-17.pdf?la=en)
20
21          106. Hyland’s Brainware software provides a method for creating a model of
22   documents related to the first class, and the model includes the at least one potential
23   identifying tag within the first document having a correlation that is representative of
24   the first class. For example, Hyland’s Brainware can apply the classification developed
25   from the small set of training documents to many variations.
26
27
28
                                                   35
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 37 of 55 Page ID #:37



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   (See https://www.hyland.com/-/media/Hyland/brainware/product-overview/brainware-intelligent-
     capture-product-overview-17.pdf?la=en)
16
17
18
19
20
21
22
23
24
25
26
     (See https://www.hyland.com/-/media/new-brand/pdfs/solution-summary/hc_solution-
27   overview_medical-records-classification.pdf?la=en)
28
                                                   36
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 38 of 55 Page ID #:38



 1         107. Each claim in the ’059 patent recites an independent invention. Neither
 2   claim 1, described above, nor any other individual claim is representative of all claims
 3   in the ’059 patent.
 4         108. Hyland has been aware of the ’059 patent since at least the filing and/or
 5   service of this Complaint. Further, OpenText marks its products with the ’059 patent.
 6         109. Hyland actively induced and is actively inducing infringement of at least
 7   claim 1 of the ’059 patent with specific intent to induce infringement, and/or willful
 8   blindness to the possibility that its acts induce infringement, in violation of 35 U.S.C.
 9   § 271(b), by activities relating to selling, marketing, advertising, promotion, support,
10   and distribution of its Brainware software in the United States.
11         110. Hyland encourages, instructs, directs, and/or requires third parties—
12   including its partners, customers, and/or end users—to use the infringing Brainware
13   software, as described above.
14         111. Hyland’s partners, customers, and end users of its Brainware software
15   directly infringe at least claim 1 of the ’059 patent, at least by using the accused
16   Brainware software, as described above.
17         112. For example, on information and belief, Hyland shares instructions,
18   guides, and manuals, including through its website, training programs, and/or YouTube,
19   which advertise and instruct third parties on how to use the Brainware software in the
20   manner described above, including at least Hyland’s customers. On further information
21   and belief, Hyland provides customer service or technical support to purchasers of the
22   infringing Brainware software, which directs and encourages customers to use the
23   Brainware software in an infringing manner.
24         113. For past infringement, OpenText has suffered damages, including lost
25   profits, as a result of Defendant’s infringement of the ’059 patent. Defendant is therefore
26   liable to OpenText under 35 U.S.C. § 284 for past damages in an amount that adequately
27   compensates OpenText for Defendant’s infringement, but no less than a reasonable
28   royalty.
                                                 37
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 39 of 55 Page ID #:39



 1         114. For ongoing and future infringement, OpenText will continue to suffer
 2   irreparable harm unless this Court preliminarily and permanently enjoins Defendant, its
 3   agents, employees, representatives, and all others acting in concert with Defendant from
 4   infringing the ’059 patent. In the alternative, OpenText is entitled to damages in lieu of
 5   an injunction, in an amount consistent with the facts, for future infringement.
 6   Defendant’s continued infringement, at least since it had notice of the ’059 patent, is
 7   knowing and willful. Defendant will be an adjudicated infringer of a valid patent and,
 8   thus, Defendant’s future infringement will be willful as a matter of law.
 9         115. Hyland’s infringement is without license or other authorization.
10         116. This case is exceptional, entitling Plaintiff to enhanced damages under 35
11   U.S.C. § 284 and an award of attorneys’ fees and costs incurred in prosecuting this
12   action under 35 U.S.C. § 285.
13                               THIRD CAUSE OF ACTION
14                           (INFRINGEMENT OF THE ’980 PATENT)
15         117. OpenText realleges and incorporates by reference the allegations of the
16   preceding paragraphs of this Complaint.
17         118. Hyland has infringed and continues to infringe one or more claims of the
18   ’980 patent in violation of 35 U.S.C. § 271 in this judicial district and elsewhere in the
19   United States and will continue to do so unless enjoined by this Court. Hyland directly
20   infringes at least claim 1 of the ’980 patent by making, using, selling, and/or offering to
21   sell its accused EIM platform, including at least Hyland’s Perceptive Content ECM
22   platform.
23         119. For example, claim 1 of the ’980 patent recites:
24                1. A method of managing content, comprising:
25                receiving an indication that a retention policy is to be applied to a
26         selected item of content comprising a body of managed content, wherein the
27         selected item of content is stored in a content store; and
28
                                                 38
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 40 of 55 Page ID #:40



 1                   automatically retaining the selected item of content and its associated
 2           metadata in parallel in accordance with the retention policy, wherein the
 3           associated metadata is stored in a metadata store and wherein automatically
 4           retaining in the selected item of content and its associated metadata in parallel
 5           comprises applying the retention policy both to the selected item of content and
 6           to its associated metadata;
 7                   receiving a hold request to be placed for the selected item of content for a
 8           hold period, wherein placing a hold on a content comprises ensuring the content
 9           is retained in a prescribed location during a hold period and preventing the
10           content from being changed; and
11                   in the event: 1) an expiry notification is received that an applicable
12           retention period of the retention policy has ended for the associated metadata,
13           and 2) a disposal notification is received that the associated metadata is to be
14           disposed,
15                   using a processor to prevent the associated metadata from being disposed
16           otherwise permitted by the expiry notification of the associated metadata, based
17           in part on the hold period of the selected item of content.
18           120. Hyland encourages customers to use its EIM platform in a way that
19   infringes each limitation of at least claim 1 of the ’980 patent at least by selling and
20   offering to sell the infringing software, making its content services available on its
21   website, providing applications that allow users to access those services, widely
22   advertising those services, and providing technical support and instruction to users.
23           121. To the extent the preamble is construed to be limiting, Hyland’s Perceptive
24   Content ECM platform provides a method of managing content.6
25
26
27
     6
      https://www.hyland.com/en/platform/product-suite/perceptive-content?_ga=2.221832542.716803127.1604003993-
28   1023628431.1602119535
                                                           39
                                      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 41 of 55 Page ID #:41



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   https://www.hyland.com/-/media/new-brand/pdfs/solution-summary/Perceptive-
16   Content_solution-summary_final.pdf
17           122. Hyland’s Perceptive Content platform provides a method for managing
18   content that involves receiving an indication that a retention policy is to be applied to a
19   selected item of content comprising a body of managed content. For example, Hyland’s
20   Perceptive Content platform includes records and information management (“RIM”),7
21   providing a “Perceptive Retention Policy Manager” which can “easily create powerful,
22   time-based, event-based, and time-and-event-based retention policies using ordinary
23   language to define rules.”8 The “Policy Designer” “allows retention policies to be
24   applied directly to the document type, ensuring all new documents captured into the
25   system fall instantly under the correct policy.” The platform receives the user’s
26
27   7
       https://www.hyland.com/-/media/Hyland/resources/product-summary/hyland-product-summary-Perceptive-Content-
     3481-final.pdf?la=en&hash=016655DE758155ABBEE54487CEA21294CBD59E1B
28   8
       https://apps.des.wa.gov/contracting/ECMRequirementsComparisonofStateVendors.pdf
                                                           40
                                      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 42 of 55 Page ID #:42



 1   indication via the policy designer that the policy should be applied to documents in the
 2   repository. 9
 3           123. Hyland’s Perceptive Content platform provides a method for managing
 4   content, including automatically retaining the selected record and its associated
 5   metadata in parallel in accordance with the retention policy wherein the retention policy
 6   is applied to both the record and its associated metadata. For example, upon storage of
 7   the record, the metadata is stored in a Perceptive Content database.10 Users can create
 8   simple or complex “retention policies” configured to automatically transfer, destroy or
 9   permanently retain documents according to the business or legal requirements.11
10
11
12
13
14
15   http://helpdesk.cwsl.edu/Software/ImageNow/ImageNow_GettingStarted_6.6.pdf
16
17
18
19
20
21
22
23
24
25
26
27   9
       Id.
     10
        http://docplayer.net/56017442-Emc-centera-advanced-design-and-setup-guide-perceptive-content-version-7-0-x.html
28   11
        https://apps.des.wa.gov/contracting/ECMRequirementsComparisonofStateVendors.pdf
                                                             41
                                        COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 43 of 55 Page ID #:43



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   http://docplayer.net/56017442-Emc-centera-advanced-design-and-setup-guide-
17   perceptive-content-version-7-0-x.html

18              124. The retention policy may be applied both to the selected item of content
19   and to its associated metadata. For example, only upon the expiration of the retention
20   policy does the Retention Policy Manger “remove[ ] the document pages, metadata, or
21   both, depending on the disposition action.” 12
22              125. Hyland’s Perceptive Content platform provides a method including
23   receiving a hold request to be applied to selected records or documents for a hold period,
24   wherein placing a hold on a record ensures the record is retained in a prescribed location
25   during the hold period and preventing the record from being changed. For example,
26   Hyland’s records management allows a user to apply secure legal or audit holds to
27
28   12
          Id.
                                                  42
                                   COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 44 of 55 Page ID #:44



 1   prevent modification or deletion of a record.
 2
 3
 4
 5   https://www.hyland.com/-/media/Files/hyland/article/hyland-product-summary-
 6   retention-policy-manager.pdf?la=en
 7
 8
 9
10
11
12
13
14
15
16
17
     https://apps.des.wa.gov/contracting/ECMRequirementsComparisonofStateVendors.pd
18   f
19              126. In particular, the initiation of a hold will prevent modification or deletion
20   even if the retention period has expired. 13 “Such information is on hold indefinitely and
21   cannot be modified or deleted until the hold is removed.” That is, the relevant
22   information will be preserved “until notification that the hold can be lifted is received”:
23
24
25
26
27
28   13
          https://www.hyland.com/-/media/Files/hyland/article/hyland-product-summary-retention-policy-manager.pdf?la=en
                                                               43
                                          COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 45 of 55 Page ID #:45



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   Thus, in the event that an expiry notification is received that an applicable retention
12   period of the retention policy has ended for the associated metadata, and a disposal
13   notification is received that the associated metadata is to be disposed, Hyland’s
14   Perceptive Content platform uses a processor to prevent the associated metadata from
15   being disposed of based, in part, on the hold period of the selected record.
16         127. Each claim in the ’980 patent recites an independent invention. Neither
17   claim 1, described above, nor any other individual claim is representative of all claims
18   in the ’980 patent.
19         128. Hyland has been aware of the ’980 patent since at least the filing and/or
20   service of this Complaint. OpenText marks its products with the ’980 patent.
21         129. Hyland actively induced and is actively inducing infringement of at least
22   claim 1 of the ’980 patent with specific intent to induce infringement, and/or willful
23   blindness to the possibility that its acts induce infringement, in violation of 35 U.S.C. §
24   271(b), by activities relating to selling, marketing, advertising, promotion, support, and
25   distribution of its EIM platform in the United States.
26         130. Hyland encourages, instructs, directs, and/or requires third parties—
27   including its partners, customers, and/or end users—to use the infringing EIM platform,
28   as described above.
                                                 44
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 46 of 55 Page ID #:46



 1         131. Hyland’s partners, customers, and end users of its EIM platform directly
 2   infringe at least claim 1 of the ’980 patent, at least by using the accused EIM platform,
 3   as described above.
 4         132. For example, on information and belief, Hyland shares instructions,
 5   guides, and/or manuals, including through its website, training programs, and/or
 6   YouTube, which advertise and instruct third parties on how to use the EIM platform to
 7   store content in accordance with a retention policy, as described above, including at
 8   least customers and partners. On further information and belief, Hyland also provides
 9   customer service, training, instruction, and/or technical support to purchasers of the
10   infringing EIM platform, which directs and encourages customers to use the EIM
11   platform in an infringing manner.
12         133. For past infringement, OpenText has suffered damages, including lost
13   profits, as a result of Defendant’s infringement of the ’980 patent. Defendant is therefore
14   liable to OpenText under 35 U.S.C. § 284 for past damages in an amount that adequately
15   compensates OpenText for Defendant’s infringement, but no less than a reasonable
16   royalty.
17         134. For ongoing and future infringement, OpenText will continue to suffer
18   irreparable harm unless this Court preliminarily and permanently enjoins Defendant, its
19   agents, employees, representatives, and all others acting in concert with Defendant from
20   infringing the ’980 patent. In the alternative, OpenText is entitled to damages in lieu of
21   an injunction, in an amount consistent with future infringement. Defendant’s continued
22   infringement, at least since it had notice of the ’980 patent, is knowing and willful.
23   Defendant will be adjudicated infringers of a valid patent, and thus Defendant’s future
24   infringement will be willful as a matter of law.
25         135. Hyland’s infringement is without license or other authorization.
26         136. This case is exceptional, entitling Plaintiff to enhanced damages under 35
27   U.S.C. § 284 and an award of attorneys’ fees and costs incurred in prosecuting this
28   action under 35 U.S.C. § 285.
                                                 45
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 47 of 55 Page ID #:47



 1                              FOURTH CAUSE OF ACTION
 2                           (INFRINGEMENT OF THE ’907 PATENT)
 3         137. OpenText realleges and incorporates by reference the allegations of the
 4   preceding paragraphs of this Complaint.
 5         138. Hyland has infringed and continues to infringe one or more claims of the
 6   ’907 patent in violation of 35 U.S.C. § 271 in this judicial district and elsewhere in the
 7   United States and will continue to do so unless enjoined by this Court. Hyland directly
 8   infringes at least claim 8 of the ’907 patent by making, using, selling, and/or offering to
 9   sell at least the accused Hyland Brainware and OnBase software. Hyland’s Brainware
10   and OnBase include, without limitation, Advanced Capture capabilities (hereafter
11   “Advanced Capture”) that provide template-based classification of documents.
12         139. For example, claim 8 of the ’907 patent recites:
13         8. A method comprising:
14                creating and storing a plurality of templates associated with a plurality of
15         document classes, each template comprising a plurality of keywords;
16                receiving a digitized document to be classified;
17                comparing each template with the digitized document to be classified,
18         wherein the comparison comprises:
19                comparing a first area value associated with a template with a second
20         area value associated with the digitized document,
21                the first area value associated with a keyword indicating an area occupied
22         by the keyword in the template, and
23                the second area value that indicates an area occupied by a word in the
24         digitized document to be classified;
25                determine that a difference between the first and second area values is
26         below a threshold value; and
27                upon the determination that a difference is below a threshold value,
28         identify the keyword as being a keyword for a word pair, and identify the word
                                                  46
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 48 of 55 Page ID #:48



 1         in the digitized document to be classified as being a corresponding word for the
 2         word pair.
 3         140. Hyland encourages customers to use its Advanced Capture in a way that
 4   infringes each limitation of claim 8 of the ’907 patent at least by selling and offering to
 5   sell the infringing software, making its services available on its website, providing
 6   applications that allow users to access those services, widely advertising those services,
 7   and providing technical support and instruction to users.
 8         141. Hyland’s Advanced Capture provides a method for creating and storing a
 9   plurality of templates associated with a plurality of document classes, and each template
10   comprises a plurality of keywords. For example, Hyland’s Advanced Capture is capable
11   of template-based classification and the template used in the classification includes
12   keywords.
13
14
15
16
17
18
19
20   (See https://www.governmentecmsolutions.com/files/127868480.pdf)

21
22
23
24
25
26
27
28
                                                 47
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 49 of 55 Page ID #:49



 1   (See https://training.hyland.com/courses/P1805-Advanced-Capture-Hands-On-Lab)
 2         142. Hyland’s Advanced Capture provides a method for receiving a digitized
 3   document to be classified. On information and belief, Hyland’s Advanced Capture
 4   receives a digitized document before performing classification over the document.
 5         143. Hyland’s Advanced Capture provides a method for comparing each
 6   template with the digitized document to be classified, wherein the comparison includes
 7   comparing a first area value associated with a template with a second area value
 8   associated with the digitized document, the first area value associated with a keyword
 9   indicating an area occupied by the keyword in the template, and the second area value
10   that indicates an area occupied by a word in the digitized document to be classified. For
11   example, Hyland’s Advanced Capture uses a template including a plurality of
12   identification zones, each of which is characterized by its location, size (e.g., larger than
13   the text inside the zone), and content within the zone. Hyland’s Advanced Capture
14   compares the contents within the identification zones of the document to be classified
15   with contents in the corresponding identification zones of a template.
16
17
18
19
20
21
22
23
24
25   (See https://studylib.net/doc/5523572/advanced-capture)
26
27
28
                                                  48
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 50 of 55 Page ID #:50



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19   (See https://www.youtube.com/watch?v=pzU48RNUG34 at 10:45)

20         144. Hyland’s Advanced Capture provides a method for determining that a

21   difference between the first and second area values is below a threshold value, and upon

22   the determination that a difference is below a threshold value, identifying the keyword

23   as being a keyword for a word pair, and identifying the word in the digitized document

24   to be classified as being a corresponding word for the word pair. As described above,

25   Hyland’s Advanced Capture compares the contents within the identification zones with

26   contents in corresponding identification zones of a template. On information and belief,

27   Hyland’s Advanced Capture determines that the keyword is a keyword for a word pair

28   and identifies the word in the document to be classified as a corresponding word for the

                                                49
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 51 of 55 Page ID #:51



 1   word pair. 14
 2             145. Each claim in the ’907 patent recites an independent invention. Neither
 3   claim 8, described above, nor any other individual claim is representative of all claims
 4   in the ’907 patent.
 5             146. Hyland has been aware of the ’907 patent since at least the filing and/or
 6   service of this Complaint. OpenText marks its products with the ’907 patent.
 7             147. Hyland actively induced and is actively inducing infringement of at least
 8   claim 8 of the ’907 patent with specific intent to induce infringement, and/or willful
 9   blindness to the possibility that its acts induce infringement, in violation of 35 U.S.C. §
10   271(b), by activities relating to selling, marketing, advertising, promotion, support, and
11   distribution of its Brainware and OnBase systems in the United States.
12             148. Hyland encourages, instructs, directs, and/or requires third parties—
13   including its partners, customers, and/or end users—to use the infringing Brainware and
14   OnBase software, as described above.
15             149. Hyland’s partners, customers, and end users of its Brainware and OnBase
16   software directly infringe at least claim 8 of the ’907 patent, at least by using the accused
17   Brainware and OnBase software, as described above.
18             150. For example, on information and belief, Hyland shares instructions,
19   guides, and/or manuals, including through its website, training programs, and/or
20   YouTube, which advertise and instruct third parties on how to use the Brainware and
21   OnBase software to classify documents, as described above. On further information and
22   belief, Hyland also provides customer service, training, instruction, and/or technical
23   support to purchasers of the infringing Brainware and OnBase software, which directs
24   and encourages customers to use the Brainware and OnBase software in an infringing
25   manner.
26             151. For past infringement, OpenText has suffered damages, including lost
27
28   14
          https://www.youtube.com/watch?v=pzU48RNUG34
                                                        50
                                      COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 52 of 55 Page ID #:52



 1   profits, as a result of Defendant’s infringement of the ’907 patent. Defendant is therefore
 2   liable to OpenText under 35 U.S.C. § 284 for past damages in an amount that adequately
 3   compensates OpenText for Defendant’s infringement, but no less than a reasonable
 4   royalty.
 5         152. For ongoing and future infringement, OpenText will continue to suffer
 6   irreparable harm unless this Court preliminarily and permanently enjoins Defendant, its
 7   agents, employees, representatives, and all others acting in concert with Defendant from
 8   infringing the ’907 patent. In the alternative, OpenText is entitled to damages in lieu of
 9   an injunction, in an amount consistent with future infringement. Defendant’s continued
10   infringement, at least since it had notice of the ’907 patent, is knowing and willful.
11   Defendant will be adjudicated infringers of a valid patent, and thus Defendant’s future
12   infringement will be willful as a matter of law.
13         153. Hyland’s infringement is without license or other authorization.
14         154. This case is exceptional, entitling Plaintiff to enhanced damages under 35
15   U.S.C. § 284 and an award of attorneys’ fees and costs incurred in prosecuting this
16   action under 35 U.S.C. § 285.
17   //
18   //
19                                   PRAYER FOR RELIEF
20         WHEREFORE, OpenText respectfully requests the following relief:
21                a)     That this Court adjudge and decree that Defendant has been, and is
22   currently, infringing each of the Patents-in-Suit;
23                b)     That this Court award damages to OpenText to compensate it for
24   Defendant’s past infringement of the Patents-in-Suit, through the date of trial in this
25   action;
26                c)     That this Court award pre- and post-judgment interest on such
27   damages to OpenText;
28
                                                 51
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 53 of 55 Page ID #:53



 1                d)     That this Court order an accounting of damages incurred by
 2   OpenText from six years prior to the date this lawsuit was filed through the entry of a
 3   final, non-appealable judgment;
 4                e)     That this Court determine that this patent infringement case is
 5   exceptional pursuant to 35 U.S.C. §§ 284 and 285 and award OpenText its costs and
 6   attorneys’ fees incurred in this action;
 7                f)     That this Court award increased damages under 35 U.S.C. § 284;
 8                g)     That this Court preliminarily and permanently enjoin Defendant
 9   from infringing any of the Patents-in-Suit;
10                h)     That this Court order Defendant to:
11                       (i)           recall and collect from all persons and entities that have
12         purchased any and all products found to infringe any of the Patents-in-Suit that
13         were made, offered for sale, sold, or otherwise distributed in the United States by
14         Defendant or anyone acting on its behalf;
15                       (ii) destroy or deliver to OpenText all such infringing products;
16                       (iii) revoke all licenses to all such infringing products;
17                       (iv) disable all web pages offering or advertising all such infringing
18         products;
19                       (v) destroy all other marketing materials relating to all such
20         infringing products;
21                       (vi) disable all applications providing access to all such infringing
22         software; and
23                       (vii) destroy all infringing software that exists on hosted systems;
24                i)     That this Court, if it declines to enjoin Defendant from infringing
25   any of the Patents-in-Suit, award damages for future infringement in lieu of an
26   injunction; and
27                j) That this award such other relief as the Court deems just and proper.
28
                                                   52
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 54 of 55 Page ID #:54



 1   DATED: November 2, 2020           KING & SPALDING LLP
 2
 3                                     By: /s/Joseph N. Akrotirianakis
                                           Joseph N. Akrotirianakis
 4
                                           Christopher C. Campbell (pro hac vice to
 5                                         be filed)
                                           Britton F. Davis (pro hac vice to be filed)
 6
                                           Angela C. Tarasi (pro hac vice to be filed)
 7                                         Mikaela Stone (pro hac vice to be filed)
 8
                                            Attorneys for Plaintiff OPEN TEXT
 9                                          CORPORATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           53
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 8:20-cv-02116-DOC-ADS Document 1 Filed 11/02/20 Page 55 of 55 Page ID #:55



 1                             DEMAND FOR JURY TRIAL
 2        OpenText respectfully requests a trial by jury on all issues triable thereby.
 3   DATED: November 2, 2020               KING & SPALDING LLP
 4
 5                                         By: /s/Joseph N. Akrotirianakis
 6                                             Joseph N. Akrotirianakis
                                               Christopher C. Campbell (pro hac vice to
 7                                             be filed)
 8                                             Britton F. Davis (pro hac vice to be filed)
                                               Angela C. Tarasi (pro hac vice to be filed)
 9                                             Mikaela Stone (pro hac vice to be filed)
10
                                                Attorneys for Plaintiff OPEN TEXT
11                                              CORPORATION
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               54
                              COMPLAINT FOR PATENT INFRINGEMENT
